                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

DONALD EUGENE MALLORY, # 142119,

     Plaintiff,

   v.                                            Case Number 2:19-CV-11951
                                                 HONORABLE LAURIE J.
                                                 MICHELSON
                                                 UNITED STATES DISTRICT JUDGE
WILLIAM P. BARR, et. al.,

   Defendants,
______________________________________/

 OPINION AND ORDER DENYING APPLICATION TO PROCEED WITHOUT
   PREPAYMENT OF FEES AND COSTS AND DISMISSING COMPLAINT


        Plaintiff Donald Mallory is a prisoner in the custody of the Michigan Department

of Corrections. Upon review of Mallory’s case and his litigation history in the federal

courts, the Court concludes that his case must be dismissed without prejudice pursuant to

28 U.S.C. § 1915(g).

        The Prisoner Litigation Reform Act of 1995 states that “if a prisoner brings a civil

action or files an appeal in forma pauperis, the prisoner shall be required to pay the full

amount of a filing fee.” 28 U.S.C. § 1915(b)(1) (as amended); see also In Re Prison

Litigation Reform Act, 105 F.3d 1131, 1138 (6th Cir. 1997). The in forma pauperis statute,

28 U.S.C. § 1915(a), provides prisoners the ability to make a “downpayment” of a partial

filing fee and pay the remainder in installments. See Miller v. Campbell, 108 F. Supp. 2d

960, 962 (W.D. Tenn. 2000).


                                             1
       Mallory has not paid the $350.00 filing fee or the $ 50.00 administrative fee. Instead,

Mallory asks to proceed without prepayment of fees.

       But a prisoner is not allowed to proceed without prepayment of fees “if the prisoner

has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

an action or appeal in a court of the United States that was dismissed on the grounds that it

is frivolous, malicious, or fails to state a claim upon which relief may be granted, unless

the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g); see

also Thaddeus-X v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999); Witzke v. Hiller, 966 F.

Supp. 538, 540 (E.D. Mich. 1997). A federal district court may sua sponte raise the three

strikes provision of the PLRA on its own initiative. Witzke, 966 F. Supp. at 539.

       A review of federal court records indicates that Mallory has at least three strikes and

likely four.

       Strike One. In Mallory-Bey v. Mulvaney, the court determined that “Plaintiff’s

exhausted claims against Defendant Hutchins fail to state a claim and will therefore be

dismissed pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c).”

No. 1:03-cv-00529, slip op. at 10 (W.D. Mich. Feb. 27, 2004). Although some of the claims

were also dismissed without prejudice due to Mallory’s failure to exhaust his

administrative remedies, see id. at 8, “where a complaint is dismissed in part without

prejudice for failure to exhaust administrative remedies and in part with prejudice because

‘it is frivolous, malicious, or fails to state a claim upon which relief may be granted,’ the

dismissal should be counted as a strike under 28 U.S.C. § 1915(g).” Pointer v. Wilkinson,

502 F.3d 369, 377 (6th Cir. 2007).
                                              2
       Strike Two. In Mallory v. Obama, et. al., No. 1:15-cv-1090, 2015 WL 7722034, at

*2 (W.D. Mich. Nov. 30, 2015), the court determined “that Plaintiff’s action will be

dismissed as frivolous, pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C.

§ 1997e(c).”

       Strike Three. In Mallory v. Sessions, the court “agree[d] with the magistrate judge’s

thorough and well-reasoned analysis that Plaintiff’s complaint must be dismissed pursuant

to 28 U.S.C. § 1915(e)(2)(B)(i) and Rule 8.” No. 17-CV-12021, 2018 WL 3862792, at *1

(E.D. Mich. Aug. 14, 2018). This case counts as a strike even though it was dismissed in

part under Rule 12(b)(6). See Coleman v. Tollefson, 733 F.3d 175, 177 (6th Cir. 2013)

(“Section 1915(g)’s language was clearly modeled after Rule 12(b)(6), and dismissals

pursuant to that rule count as a strike.”).

       Strike Four. Mallory v. Sessions arguably counts as two strikes (bringing the total

to four). An appellate court’s affirmance of a district court’s dismissal of a prisoner civil

action counts as a separate strike, for purposes of 28 U.S.C. § 1915(g), so long as the

appellate court implicated § 1915(g) in affirming the district court’s dismissal. See Taylor

v. First Med. Mgmt., 508 F. App’x 488, 494 (6th Cir. 2012); see also Chavis v. Chappius,

618 F.3d 162, 167 (2d Cir. 2010); Jennings v. Natrona County Det. Ctr. Med. Facility, 175

F.3d 775, 780 (10th Cir. 1999); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997)

(per curiam); Henderson v. Norris, 129 F.3d 481, 485 (8th Cir. 1997) (per curiam);

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996). This includes cases in which

the appellate court found a prisoner’s action to be frivolous but “erroneously styles its

dismissal as an affirmance.” Taylor, 508 F. App’x at 495 n.5.
                                              3
       Although the United States Supreme Court has yet to explicitly hold that an appeal

from the dismissal of a civil rights case can count as a separate strike, the Court’s language

and reasoning on a similar issue strongly suggests that a district court’s dismissal of a

prisoner complaint for being frivolous, malicious, or for failing to state a claim and the

subsequent affirmance of that dismissal by a court of appeals should count as separate

strikes, for purposes of 28 U.S.C. § 1915(g). In Coleman v. Tollefson, 135 S. Ct. 1759

(2015), the Supreme Court observed, “Linguistically speaking, we see nothing about the

phrase ‘prior occasions’ [within the language of § 1915(g)] that would transform a

dismissal into a dismissal-plus-appellate-review. An ‘occasion’ is ‘a particular

occurrence,’ a ‘happening,’ or an ‘incident.’” Id. at 1763 (quoting Webster’s 3d New Int’l

Dictionary 1560 (3d ed. 1993)). The Supreme Court also noted that “The in forma pauperis

statute repeatedly treats the trial and appellate stages of litigation as distinct.” Id. at 1763.

       In Mallory’s 2018 case, the Sixth Circuit Court of Appeals denied Mallory

permission to proceed in forma pauperis on appeal, finding that the appeal would not be in

good faith because there would there was “no arguable basis on which to challenge” the

district court’s decision to dismiss his action for being frivolous. Mallory was ordered to

pay the $505.00 appellate filing fee. Mallory v. Whitaker, No. 18-2043 (6th Cir. Dec. 28,

2018). (The appeal was ultimately dismissed when Mallory failed to pay the filing fee.

Mallory v. Whitaker, No. 18-2043, 2019 WL 1153441 (6th Cir. Feb. 6, 2019).) As the Sixth

Circuit apparently concluded that Mallory’s appeal of Mallory v. Sessions was frivolous,

Mallory likely has a fourth strike within the meaning of 28 U.S.C. § 1915(g). See Taylor,

508 F. App’x at 494–95 & n. 5.
                                                4
        Turning to § 1915(g)’s exception to the three-strike rule, Mallory has not alleged

any facts which would establish that he is in imminent danger of serious physical injury.

See (ECF No. 1); Gresham v. Meden, No. 18-1911, — F.3d —, 2019 WL 4458807, at *2

(6th Cir. Sept. 18, 2019).

        In short, Mallory has at least three strikes and so his complaint is subject to dismissal

pursuant to § 1915(g). Mallory may, however, resume any of the claims dismissed under §

1915(g) if he decides to pay the filing fee under the fee provisions of 28 U.S.C. § 1914.

Mallory’s in forma pauperis status is DENIED and his complaint (ECF No. 1) is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(g). It is further

ORDERED that any appeal would not be in good faith.

        SO ORDERED.

Dated: September 30, 2019



                                     s/Laurie J. Michelson_______________
                                     LAURIE J. MICHELSON
                                     UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

        The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on September 30,

2019.                                        s/Erica Karhoff___________

                                             Case Manager to
                                             The Honorable Laurie J. Michelson




                                                5
